                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSHUA BELLA,

          Plaintiff,                                                       ORDER
    v.
                                                                   Case No. 18-cv-870-jdp
 JEFFERY MANLOVE, et al.

          Defendants.


         Plaintiff Joshua Bella has submitted a certified inmate trust fund account statement for

the six month period preceding the complaint in support of the pending motion to proceed

without prepayment of the filing fee. Accordingly, the court must determine whether plaintiff

qualifies for indigent status and, if so, calculate an initial partial payment of the $350.00 fee

for filing this case.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $1.45. For this case to proceed, plaintiff must

submit this amount on or before November 14, 2018.




                                              ORDER

         IT IS ORDERED that,

         1.      Plaintiff Joshua Bella is assessed $1.45 as an initial partial payment of the

                 $350.00 fee for filing this case. Plaintiff is to submit a check or money order
     made payable to the clerk of court in the amount of $1.45 or advise the court in

     writing why plaintiff is not able to submit the assessed amount on or before

     November 14, 2018.

2.   Plaintiff’s motion for use of release account funds to pay the initial partial filing

     fee in this case (Dkt. #5) is GRANTED. If plaintiff does not have enough

     money to make the initial partial payment from plaintiff’s regular account,

     plaintiff should arrange with prison authorities to pay the remainder from

     plaintiff’s release account.

3.   If, by November 14, 2018, plaintiff fails to make the initial partial payment or

     show cause for failure to do so, plaintiff will be held to have withdrawn this

     action voluntarily and the case will be closed without prejudice to plaintiff filing

     this case at a later date.

4.   No further action will be taken in this case until the clerk’s office receives

     plaintiff’s initial partial filing fee as directed above and the court has screened

     the complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C.

     § 1915A. Once the screening process is complete, a separate order will issue.




     Entered this 24th day of October, 2018.

                            BY THE COURT:


                            /s/
                            PETER OPPENEER
                            Magistrate Judge




                                       2
